DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-7, 10-11, 23-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Masanori (JP 2007133617 on the IDS filed 10/3/2018, see English translation with the office action dated 12/9/2020) modified by Mochizuki (US 2015/0035641), and Hashizume (US 2010/0230155). Particularly, Hashizume is the closest prior art of record to claim 1. 
Claim 1 describes an insert molding method involving depositing an insert component on the bottom surface of a cavity in a primary molding section, laminating with a heat-insulating component, then adding an additional molding section on top. The primary molding section contains the cavity which has a lower concave portion and an upper concave portion in a stepped configuration and also includes a groove portion is formed at a periphery of the upper concave portion to extend in a direction away from the one surface of the primary molding section such that a portion of the primary molding section intervenes between the groove portion and the lower concave portion along a direction parallel to the one surface of the primary molding section. Masanori [0006]-[0012] generally describe an insert molding method with a cavity, an insert component, and a heat-insulating component.  Masanori also describes a primary and secondary molding section. Mochizuki describes an upper and lower concave portion. Neither cited reference describes a groove portion and neither describe the location and configuration of the groove portion.
Hashizume [0015]-[0023] describe a ridge 5 which is formed from the display window 3. It can be seen in Hashizume Figure 1C that the ridge or “groove” 5 is formed in the injection molded layer 27 which is most closely analogous to the primary molding section. It can also be seen in Hashizume Figure 1C that there is a section of the layer or “primary molding section” 27 which is positioned between the ridge or “groove” 5 and the insert cavity in which the rest of the components are placed. While this might meet the claimed, “portion of the primary molding section intervenes between the groove portion and the lower concave portion along a direction parallel to the one surface of the primary molding section” it still does not meet the claimed, “groove portion is formed at a periphery of the upper concave portion to extend in a direction away from the one surface of the primary molding section.” The upper concave portion of Hashizume is the area in which components 19, 13, and 21 are located. It can be clearly seen from Hashizume Figure 1C that the ridge 5 is not connected to the upper concave portion but rather is part of the display window 3 which although is laid on top of the upper concave portion, but really is laid in a part of the top mold 7 which is most analogous to the secondary molding section as claimed in claim 1. Although it may be obvious to rearrange the components and move the ridge to the upper concave portion, it is not obvious as to why the groove should be formed at a periphery of the upper concave portion and extend away from the one surface of the primary molding section. Further, although Hashizume shows part of the primary molding section 27 between the ridge 5 and the rest of the upper/lower portion, there is no motivation without hindsight as to why this should be both rearranged and combined with the other cited references. 
None of the other cited references of record describe a groove portion and also do not meet all the limitations of claim 1, therefore, claim 1 contains allowable subject matter. Likewise, dependent claims 2, 5-7, 10-11, 23-24, and 26 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 5/19/2022, have been fully considered and are persuasive.  The amendments to claim 1 place it in condition for allowance and the subsequent claims are allowed as well. The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744